NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 04/01/2021 are acknowledged.  Claims 66-92 are pending and subject to prosecution.  Claims 66-68, 70-71 and 73 are amended.  Claims 90-92 are new.
The electronic Terminal Disclaimers, of record 04/01/2021, filed over US Application Nos. 16/837,610; 17/078,950; 17/079,006 and 17/079,037; and US Patent Nos.  10,646,558; 10,383,929; 10,639,359 and 10,624,960 are acknowledged.  
Applicant’s amendments to the Specification dated 04/01/2021 are acknowledged.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on April 01, 2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 68:   insert the phrase “encoding a CAR” between “comprising a polynucleotide” and “consisting essentially of” in lines 1-2.
NATURE OF THE CLAIM AMENDMENT
Claim 68 as amended herein, reads, “A vector comprising a polynucleotide encoding a CAR consisting essentially of the amino acid sequence set forth in SEQ ID NO: 9.”
Claim 68 has been amended to make clear that the vector comprises a polynucleotide encoding a CAR protein consisting essentially of the amino acid sequence set forth in SEQ ID NO: 9.  The claim amendment is consistent with the amendments to both claim 66 and 67, and does not change the scope of the allowed claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and Specification, dated 04/01/2021, and the Terminal Disclaimers filed 04/01/2021, all objections and rejections of record are WITHDRAWN.  As amended, independent claims 66-68 are drawn to a chimeric antigen receptor (CAR) (claim 66); a polynucleotide encoding a chimeric antigen receptor (claim 67); and a vector comprising a polynucleotide encoding a chimeric antigen receptor (claim 68) wherein, as amended, the CAR consists essentially of the amino acid sequence set forth as SEQ ID NO:9.
The specification defines “consisting essentially of” as “including any elements listed in the phrase, and limited to other elements that do not interfere with or contribute to the activity or action specified in the disclosure for the listed elements.  Thus, the phrase ‘consisting essentially of’ indicates that the listed elements are requires or mandatory, but that no other elements are present that materially affect the activity or action of the listed elements” (paragraph [0124] of the published specification).  Thus, the amendments to claims 66, 67 and 68 to a CAR “consisting essentially of” the amino acid set forth in SEQ ID NO: 9 requires that the each of claims 66, 67 and 68 requires a CAR encoded by SEQ ID NO: 9, which encodes the anti-BCMA02 CAR of the instant specification (See, FIG 1; Table 3, Sequence Listing).  As noted previously, SEQ ID NO: 9 is novel, and not disclosed by the prior art.
The art does not fairly teach or suggest an anti-B cell maturation antigen (BCMA) CAR encoded by SEQ ID NO: 9.  As a result, claims 66-92 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

KAA







/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633